Gaynor, J.
I would say that it seems to me that it is the duty of the attorney to the special deputy commissioner in all cases like this, to submit a brief suggesting his views of the law. Does he claim that the respondent may not sell at the licensed place *119in Queens county goods to be delivered outside the county ? The respondent says that the deliveries in Brooklyn that are complained of were upon orders that had been previously made. He does not say where these orders were given, and the sales were effected. I shall, therefore, presume that the orders were taken on the sales in Brooklyn and grant the injunction. Under the law the place of business is licensed. A person with a place licensed in Queens county, by that fact can not make sales outside that county.